DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed 01/14/2021, with respect to the 35 U.SC. 103 rejections of claims 1, 3, 4, 7, and 9-13 have been fully considered and are persuasive.  However, a new grounds of rejection has been made over  Eberspaecher (DE20101501U1) in view of Pavailler (FR 2559030 A1), Johansson (US 3954053 A), Illek (DE 19903048 C2), and Verhoeven (US 3537405 A). Therefore claims 1, 3, 7, and 9-12 remain rejected.
Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
In claim 1, line 10, “each baking sole made from material” should read “each baking sole is made from material”
In claim 11, “the said plurality of nets” should have either “the” or “said” removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The term "good thermal conductivity" in claim 1 line 10 is a relative term which renders the claim indefinite.  The term "good thermal conductivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberspaecher (DE20101501U1) in view of Pavailler (FR 2559030 A1), Johansson (US 3954053 A), Illek (DE 19903048 C2), and Verhoeven (US 3537405 A).
Regarding claim 1, Eberspaecher teaches (Paragraph 0036, 0038, 0059; Fig. 1 #1, 2, 3, 4) a rack oven that bakes dough pieces by circulating hot air (convection) with a baking chamber 1, a door 2, a turntable 3 inside the baking chamber, and heat storage trolley 4 (cooking module). The cabinet, as claimed by the Applicant, is presumed to be the exterior of the oven, with the baking chamber comprising the interior of the oven (Applicant’s Specification page 7, lines 17-20). As shown in Figure 1 of Eberspaecher, the oven has an exterior that may be understood to be a cabinet. Eberspaecher further teaches (Paragraph 0039, Fig. 2 #8) the heat storage trolley 4 (cooking module) is fixed (coupled) to the turntable 3 by locking device 8, where the turntable is connected to the interior of the baking chamber 
Eberspaecher teaches a carriage with trays and is silent on said carriage comprising a plurality of nets. Eberspaecher is further silent on each net of the plurality of nets comprising a strip of deformable flexible material fixed onto a frame, said flexible material being heat-resistant and comprising at least one cell for said food products to be baked.  Also, Eberspaecher is silent on said device further comprising mechanisms housed inside the convection oven that move said plurality of baking soles and said plurality of nets vertically relative to each other. Additionally, Eberspaecher is silent on the plurality of baking soles carrying the plurality of nets. Furthermore, Eberspaecher is silent on said mechanisms further allowing said plurality of baking soles and said plurality of nets to be brought into an active position, wherein in said active position a bottom of said at least one cell of each net touches the respective baking sole above which each net is located and each net deforms upon contact with said respective baking sole so that said food products are baked by conduction. Eberspaecher is further silent on said device further comprising a control apparatus for controlling said mechanisms, wherein the control apparatus is actuated by the position of the door, wherein, when the door is open, the control apparatus controls the mechanisms to cause each net to be placed in the passive position.
Pavailler teaches (Page 2, lines 51-55; Fig. 1 #1-6) supports (nets) comprising a frame composed of sides 1-4 and rods 5 and a canvas 6 (strip of deformable flexible material) fixed to the rods 5 such that hammocks (cells) form between the rods. Pavailler further teaches (Page 2, lines 61-63; Fig. 3 #10) for baking, the frames are placed on the slab of the oven 10 (baking sole), their weight and the weight of the dough pieces cause the hammocks and the dough pieces to flatten, until the sides 3 and 4 of the frames come into contact with the slab 10 (active position). It should be noted that the canvas of Pavailler would necessarily be resistant to heat if it is used for baking, and, if not, it would be obvious to construct the canvas of a heat resistant material so it could be used for baking repeatedly without needing to be replaced.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher to substitute the supports (nets) of Pavailler for the trays of Eberspaecher and to position the nets directly on a slab (baking sole) as taught by Pavailler since both are directed to devices for baking, since the trays and supports perform an equivalent function of supporting dough pieces during baking, since placing a deformable strip of material in direct contact with a  baking sole is known in the art as shown by Pavailler, since the flexibility of the fabric used allows a slight flattening of the dough, which increases the surface through which the heat transmission takes place  (Pavailler, Page 1, lines 27-28) which would allow for faster heating and a higher output rate for cooking, since direct contact between the nets and the baking sole would also improve the rate of heat transmission allowing for faster cooking, and since the hammocks (cells) of the canvas may be used to hold the dough during fermentation so that it may maintain a rounded shape (Pavailler, Page 2, lines 39-40).
Johansson (US 3954053 A) teaches (claim 1) an oven chamber with a door swingable about a vertical axis and a rotatable support at the top of the oven chamber coupled with a drive, wherein the support may be releasably coupled with a rack and wherein closing the door raises the support and the rack (active position) and opening the door lowers the support and the rack (passive position). Johansson further teaches (Col. 2, lines 20-24; Fig. 1 #10, 12, 14, 16) the rotatable rack support 14 is in the form of a frame having a pair of hooks gripping a horizontal tube section 16 on the rack 10 to keep the latter lifted from the floor of the oven chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher as modified above to raise and lower the heat storage trolley 4 (cooking module) of Eberspaecher using the support mechanism of Johansson which would allow the heat storage trolley to be raised relative to the carriage into the active position upon closing the door to the oven, since both teach devices for baking and rotating a food support device, since a raising and lowering mechanism for a food support device in a baking oven dependent upon a door position is known in the art as shown by Johansson, since  the heat storage trolley 4 of Eberspaecher could be raised by the hooks of Johansson, for example, by attaching the hooks to the transverse frame leg 21 of the top most support frame 18 of the heat storage trolley of Eberspaecher (see Eberspaecher Paragraph 0045, Fig. 5 #21), and since the raising mechanism of Johansson would allow for simultaneous adjustment of the distance between all the nets and the baking soles so that the soles could easily be brought into directed contacts with the nets for faster heating rather than individual adjustment of each support frame (see Eberspaecher Paragraph 0048). It is noted that the heat storage trolley 4 of Eberspaecher is locked to the turntable beneath it (Paragraph 0039) and that this would otherwise prevent raising and lowering of the trolley. However, one of ordinary skill in the art would understand to not lock the trolley to the turntable because the support of Johansson would also secure the trolley in place and allow it to rotate while providing the additional functionality of lifting the trolley up and down. It is also noted that the door 2 of Eberspaecher appears to open horizontally rather than vertically. However, the movement of the door opening provides no specific value in the teaching of Eberspaecher and one of ordinary skill in the art would understand how to install a door vertically as taught by Johansson in order to obtain the benefits of the raising and lowering mechanism. 
Illek teaches (Paragraph 0026; Fig. 1 #1-3, 5-6) an oven 1 with baking chamber 2 in which heatable plates 3 (baking soles) are arranged one above the other and baking trolleys 5 and 6 (carriages) can be pushed into the baking chamber. Illek further teaches (Paragraph 0028; Fig. 1 # 11) after the introduction of the baking trolleys 5 and 6 into the baking chamber 2, the baking trolleys 5 and 6 can be lowered by actuating a lifting device 11 until the baking trays 8 come to rest on the plates 3. Illek also teaches (Paragraph 0018, 0019) the vertical distance between the plates and the baking trays can be controlled by a program (which requires a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher as modified above to incorporate the lifting mechanism and the controller for controlling the distance between the trays (nets) and plates (baking soles) as taught by Illek since both are directed to baking devices, since a lifting mechanism capable of adjusting the relative distance between the nets and the soles and a controller for controlling mechanism for adjusting the distance is known in the art as shown by Illek, since using a program to control the vertical distance ensures reproducibility of the process parameters (Illek, Paragraph 0018), since, with the appropriate program sequence, the baking trays can be arranged at different distances above the plates under program control during the different baking phases (Illek, Paragraph 0018), and since temperature changes can be brought about relatively quickly by changing the distance, in particular by lowering the baking trays, fast-acting control loops can be implemented with little delay (Illek, Paragraph 0019).
Verhoeven teaches (Col. 1, lines 1-7; Col. 5, lines 18-27) a rotatable rack in a baking oven, wherein an electrical system including a control circuit (controller) can be used to operate the rotation of the rack so that the rack will stop at the same predetermined position at which it starts.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher to incorporate the control system of Verhoeven since both are directed to rotating baking racks in ovens, since control of rotation of a food support in an oven is known in the art as shown by Verhoeven, and since controlling the rotation so that the rack stops in the same position is starts would facilitate easy removal of the rack since it would not have to be turned or reangled for removal.
Regarding claim 3, as shown above, Johansson (US 3954053 A) teaches (claim 1) an oven chamber with a rotatable support at the top of the oven chamber coupled with a drive, wherein the support may be releasably coupled with a rack and wherein closing the door raises the support and the rack (active position) and opening the door lowers the support and the rack (passive position). Johansson further teaches (Col. 2, lines 20-24; Fig. 1 #10, 12, 14, 16) the rotatable rack support 14 is in the form of a frame having a pair of hooks gripping a horizontal tube section 16 on the rack 10 to keep the latter lifted from the floor of the oven chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher as modified above to raise and lower the heat storage trolley 4 (cooking module) of Eberspaecher using the support mechanism of Johansson which would allow the heat storage trolley to be raised relative to the carriage into the active position upon closing the door to the oven, since both teach devices for baking and rotating a food support device, since a raising and lowering mechanism for a food support device in a baking oven is known in the art as shown by Johansson, since  the heat storage trolley 4 of Eberspaecher could be raised by the hooks of Johansson, for example, by attaching the hooks to the transverse frame leg 21 of the top most support frame 18 of the heat storage trolley of Eberspaecher (see Eberspaecher Paragraph 0045, Fig. 5 #21), and since the raising mechanism of Johansson would allow for simultaneous adjustment of the distance between all the nets and the baking soles so that the soles could easily be brought into directed contacts with the nets for faster heating rather than individual adjustment of each support frame (see Eberspaecher Paragraph 0048).
Regarding claim 7, Eberspaecher teaches (claim 1), as shown above, one or more fans (air propulsion turbine) circulates heating air, which is brought to baking temperature by direct heat sources or heat exchangers.
Regarding claim 9, Eberspaecher as modified above is silent on said carriage comprising a chassis with pairs of sliders and the frame of each net being sized and arranged to be able to slide along said sliders and be supported by said sliders.
Verhoeven teaches (Col. 3, lines 34-35; Fig. 2 #32, 34) racks 8 (carriage) contain a plurality of angle bars 32 (sliders) which support a plurality of trays 34. As depicted in Figure 2, the angle bars are substantially flat on the bottom and as such the trays could easily be slid along them.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher as modified above, to incorporate the sliders of Verhoeven for use with the baking, nets since both teach the use of carriages for holding food pieces, since both teach food supports (trays and nets), since sliders for supporting sliding food supports are known in the art as shown by Verhoeven, and since the angle bars allow for easy removal and replacement of food supports so that the food supports can be loaded and/or cleaned. 
Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberspaecher (DE20101501U1) in view of Pavailler (FR 2559030 A1), Johansson (US 3954053 A), Illek (DE 19903048 C2), and Verhoeven (US 3537405 A) and further in view of Pool (US 20050145623 A1).
Regarding claim 10, Eberspaecher, as modified above, is silent on the flexible material of which each net is made being water and/or steam permeable.
Pool teaches (Paragraph 0008, 0021, 0026) a cooking tray 10 may be formed of a woven material defining interstices, wherein a preferred construction is of fiberglass material having a food-grade, non-stick coating thereon, the interstices of the cooking tray must be sufficiently large to allow hot air flow therethrough and may or may not be sufficiently large to allow the collection of liquid debris (e.g., juices from the foodstuff) to collect thereon, and the tray is substantially flexible.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher as modified above to make the flexible material water permeable as taught by Pool since both are directed to devices for cooking, since both Pool and Pavailler as combined with Eberspaecher teach flexible baking supports, since including interstices large enough to permit permeation of liquids are known in the art as shown by Pool, and since making the nets permeable to liquid would allow excess liquid to drain away so that the bottoms of the dough pieces would not become soggy.
Eberspaecher as modified above is silent on said plurality of nets being made of woven fiberglass.
As shown above, Pool teaches (Paragraph 0021, 0026) a cooking tray 10 may be formed of a woven material defining interstices, wherein a preferred construction is of fiberglass material, and the tray is substantially flexible.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher as modified above to make the nets using woven fiberglass as taught by Pool since both are directed to devices for cooking, since both Pool and Pavailler as combined with Eberspaecher teach flexible baking supports, since woven fiberglass food supports for cooking are known in the art as shown by Pool, and since the tray material taught by Pool can be used for a variety of types of cooking including radiant heat transfer, convection heat transfer and microwave energy transfer (Pool, Paragraph 0022-0025) such that it could be used in a baking oven for heat transfer from baking soles and from the flow of hot air, improving the overall heat transfer to the food for faster cooking.
Eberspaecher as modified above is silent on the plurality of nets being coated with a non-stick material.
	Pool teaches (Paragraph 0021, 0026) a cooking tray 10 may be formed of a woven material defining interstices, wherein a preferred construction is of fiberglass material having a food-grade, non-stick coating thereon.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eberspaecher as modified above to coat the nets with a non-stick material as taught by Pool since both are directed to devices for cooking, since both Pool and Pavailler as combined with Eberspaecher teach flexible baking supports, since non-stick coatings on fiberglass food supports for cooking are known in the art as shown by Pool, and since the non-stick coating would prevent food from sticking to the nets allowing for easy removal, preventing damage to the food product, and requiring less cleaning of the nets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rabas (US 7604002 B2) teaches an oven with adjustable pan supports and removable oven rack.
Morgan (US 20040099149 A1) teaches a dome mold with a cover assembly of high temperature fiberglass coated with TEFLON.
Ritchie (US 2724764 A) teaches a rotating baking oven.
Beynon (US 2525201 A) teaches a door operated oven rack structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792